Citation Nr: 1417180	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  09-39 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs 
Nebraska-Western Iowa Health Care System


THE ISSUE

Entitlement to reimbursement or payment of unauthorized medical expenses incurred on April 17, 2009, at Antelope Memorial Hospital.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from February 1984 to February 1988.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a June 2009 determination of the Department of Veterans Affairs (VA) Nebraska-Western Iowa Health Care System.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic file, as well as the evidence in her physical claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to payment or reimbursement of private medical expenses incurred at Antelope Memorial Hospital on April 17, 2009.  After a review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of this claim.

In reviewing the Veteran's claim the Board observes that there may be additional medical records that have not been associated with the claims file.  Specifically, the Board notes that the record includes an emergency room record and an emergency room discharge record related to treatment on April 17, 2009, at Antelope Memorial Hospital; however, the actual clinical records have not been obtained and associated with claims file.  Additionally, the Veteran alleges that she called the VA hospital and was told to report to her local emergency room.  No reports of contact are shown in the medical records; VA must ensure that we have all the records from April 2009.


Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all records of treatment and reports of contact via telephone from April 2009.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  The Veteran should be provided with the necessary authorization form for the release of all treatment records not currently on file from Antelope Memorial Hospital for treatment on April 17, 2009.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



